EXHIBIT 10.8

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 1st day
of January 2002, is entered into by and between Heather U. Baines (the
“Executive”) and Anworth Mortgage Advisory Corporation, a California corporation
(the “Company”).

          The Company desires to establish its right to the continued services
of the Executive, in the capacity described below, on the terms and conditions
and subject to the rights of termination hereinafter set forth, and the
Executive is willing to accept such employment on such terms and conditions.

          In consideration of the mutual agreements hereinafter set forth, the
Executive and the Company have agreed and do hereby agree as follows:

          1.     Employment.  The Company does hereby employ the Executive as
Executive Vice President of the Company, and the Executive does hereby accept
and agree to such employment.  The Executive’s duties as Executive Vice
President shall be such executive and managerial duties as the Board of
Directors of the Company shall from time to time prescribe and as provided in
the Bylaws of the Company.  The Executive shall devote such time, energy and
skill to the performance of her duties for the Company and for the benefit of
the Company as may be necessary or required for the effective conduct and
operation of the Company’s business.  Furthermore, the Executive shall exercise
due diligence and care in the performance of her duties for the Company under
this Agreement.

          2.     Term of Agreement.  The term (“Term”) of this Agreement shall
commence as of the date hereof and shall continue through December 31, 2004,
unless sooner terminated as provided herein or renewed pursuant to the terms of
Section 7 hereof.

          3.     [Intentionally omitted.]

          4.     Compensation.

                      (a)     Base Salary.  The Company shall pay the Executive
a base salary of Fifty Thousand Dollars ($50,000) per year, subject to annual
increases as set forth in the next sentence (the “Base Salary”).  The Company
shall review the Base Salary annually and shall increase (but not decrease) the
Base Salary each calendar year beginning January 1, 2003, by the greater of (i)
the percentage increase, if any, in the cost of living index by reference to the
Consumer Price Index in the Los Angeles Metropolitan Area, as provided for the
last day of such annual period by the Bureau of Labor Statistics of the United
States Department of Labor, or (ii) a greater percentage increase than that set
forth in subsection (i) above, as determined by the Company’s Board of
Directors.  The Base Salary shall be payable in equal installments twice monthly
consistent with the Company’s regular business practice.



--------------------------------------------------------------------------------


                      (b)     Discretionary Bonus.  The Executive shall be
eligible to receive an additional incentive performance bonus based upon a
percentage of her Base Salary.  Any such bonus awarded to the Executive shall be
payable in the amount, in the manner, and at the time determined by the
Company’s Board of Directors in its sole and absolute discretion.

                      (c)     Expense Reimbursement.  The Company shall
reimburse the Executive for reasonable and necessary business and entertainment
expenses incurred by him in connection with the performance of her duties
hereunder, including, but not limited to, expenses for business development,
travel, meals and accommodations and related expenditures.  The Company shall
reimburse the Executive for all such expenses upon presentation by the
Executive, from time to time, of an itemized written accounting of such
expenditures.

                      (d)     Benefits.  The Company shall provide the Executive
with the following benefits during the Term and any renewals thereof:

                               (i)       Participation in Benefit Plans and
Policies.  The Executive shall be entitled to participate in any benefit plans
relating to stock options, stock purchases, awards, pension, thrift, profit
sharing, life insurance, medical coverage, education, or other retirement or
employee benefits available to other executive employees of the Company, subject
to any restrictions (including waiting periods) specified in such plans.  The
Company shall make commercially reasonable efforts to obtain medical and
disability insurance, and such other forms of insurance as the Board of
Directors shall from time to time determine, for its employees.

                               (ii)       Vacation.  The Executive shall be
entitled to (i) four (4) weeks of paid vacation per calendar year for the first
two years of service to the Company following the execution of this Agreement,
and (ii) five (5) weeks of paid vacation per calendar year for the next two
years of service to the Company, with such vacation to be scheduled and taken in
accordance with the Company’s standard vacation policies.  After four (4) years
of service to the Company following execution of this Agreement, the Executive
shall be entitled to such number of weeks of paid vacation per calendar year as
determined by the Board of Directors of the Company after review of industry
standards, but shall in no event be entitled to fewer than five (5) weeks of
paid vacation per calendar year.

           5.      Termination of Employment.

                               (a)       Termination Events.  The Executive’s
employment shall terminate prior to the expiration of the Term (and any renewals
thereof) upon the happening of any of the following events:

                                           (i)       Voluntary.  Voluntary
termination by the Executive at any time during the Term upon written notice to
the Company not less than ninety (90) days in advance of such termination;

                                           (ii)       Death.  The death of the
Executive;

-2-



--------------------------------------------------------------------------------


                                           (iii)       For Cause.  For “cause”
by the Company, defined as any of the following:

                                                       (a)      The Executive is
convicted of, or pleads nolo contendere to, a felony involving fraud,
embezzlement or misappropriation;

                                                       (b)      The Executive
materially breaches the terms of this Agreement by failing to substantially
perform the reasonable and lawful duties of her employment, which breach
continues for a period of sixty (60) days following written notice thereof from
the Company, specifying in detail the Executive’s breach hereunder;

                                                       (c)      The Executive
has committed an act of recklessness or willful misconduct against the Company
resulting in a substantial economic or financial harm to the Company.

                                           Any determination of “cause” as used
in this Section 5(a)(iii) shall be made only in good faith by an affirmative
majority vote of the Board of Directors (not counting the Executive) of the
Company.

                                           (iv)     Disability.  The Executive
has become so physically or mentally incapacitated or disabled as to be absent
from the full-time performance of her duties hereunder for a period of one
hundred eighty (180) consecutive calendar days and, within thirty (30) days
after written notice is provided to him by the Company, he shall not have
returned to the full-time performance of her duties.  During any period prior to
such termination during which the Executive is absent from the full-time
performance of her duties with the Company due to disability, the Company shall
continue to pay the Executive her Base Salary at the rate in effect at the
commencement of such period of disability.

                                           (v)       Without Cause.  Without
cause by the Company at any time during the Term upon written notice to the
Executive not less than thirty (30) days in advance of such termination; or

                                           (vi)       By The Executive For Good
Reason.  The Executive may terminate this Agreement pursuant to this subsection
(vi) at any time upon written notice to the Company for “good reason” upon the
occurrence of any of the following events without the express written consent of
the Executive:

                                                       (a)       the Company’s
material breach of any of the provisions of this Agreement;

                                                       (b)       the relocation
of the Company’s headquarters to a location more than one hundred (100) miles
from the Company’s current headquarters in Santa Monica, California;

                                                       (c)       a reduction in
the Executive’s compensation (including without limitation, Base Salary or the
benefits set forth above);

-3-



--------------------------------------------------------------------------------


                                                       (d)       the assignment
to the Executive of a lower position in the organization in terms of her title,
responsibility, authority or status, or the level of management to which the
Executive reports, unless agreed to in writing by the Executive.

                                   (b)        Obligations After Voluntary
Termination; Death; Disability; For Cause Termination.  Except as set forth in
this Section 5(b), in the event that the Executive’s employment is terminated
pursuant to Sections 5.1(a)(i), 5.1(a)(ii), 5.1(a)(iii) or 5.1(a)(iv) herein,
neither the Company nor the Executive shall have any remaining duties or
obligations hereunder, except that on the date of termination of employment
(“Termination Date”), the Company shall pay to the Executive or her
representatives:

                                                (i)       all Base Salary
compensation as is due pursuant to Section 4(a) herein, prorated through the
Termination Date;

                                                (ii)      all discretionary
bonus compensation as is due pursuant to Section 4(b) herein;

                                                (iii)      all expense
reimbursements due and owing the Executive through the Termination Date under
Section 4(c) herein, including reimbursements for reasonable and necessary
business expenses incurred prior to the Termination Date, as long as the
Executive submits a written accounting of such expenses in accordance with
Section 4(c) herein within forty-five (45) days of the Termination Date; and

                                                (iv)      all benefits due the
Executive, including benefits under insurance, group health and retirement
benefit plans pursuant to Section 4(d) hereof, and vacation cash-out, if any, in
accordance with the Company’s standard policy, through the Termination Date.

                                   (c)         Obligations After Termination
Without Cause or Termination by The Executive For Good Reason.  Except as set
forth in Section 6 and as set forth in this Section 5(c), in the event that the
Executive’s employment is terminated pursuant to Section 5(a)(v) or 5(a)(vi)
herein, neither the Company nor the Executive shall have any remaining duties or
obligations hereunder, except that on the Termination Date, the Company shall
pay to the Executive or her representatives:

                                                (i)      all Base Salary
compensation as is due pursuant to Section 4(a) herein, prorated through the
Termination Date;

                                                (ii)       all discretionary
bonus as is due pursuant to Section 4(b) herein;

                                                (iii)       a lump sum payment
of an amount equal to three (3) years of the Executive’s then-current Base
Salary;

                                                (iv)       payment of COBRA
medical insurance coverage for the Executive and her immediate family for
eighteen (18) months following the Termination Date;

-4-



--------------------------------------------------------------------------------


                                                (v)      immediate vesting of
all pension benefits;

                                                (vi)      all expense
reimbursements due and owing the Executive through the Termination Date under
Section 4(c) herein, including reimbursements for reasonable and necessary
business expenses incurred prior to the Termination Date, as long as the
Executive submits a written accounting of such expenses in accordance with
Section 4(c) herein within forty-five (45) days of the Termination Date; and

                                                (vii)      all benefits due the
Executive, including benefits under insurance, group health and retirement
benefit plans pursuant to Section 4(d) hereof, and vacation cash-out, if any, in
accordance with the Company’s standard policy, through the Termination Date.

                                   (d)       No Mitigation; No Offset.  The
parties hereto agree that the Executive shall not be required to mitigate
damages in respect of any termination benefit or payment due under this
Agreement or in respect of any damage award as a result of the Company’s breach
of this Agreement, nor shall any such benefit or award be offset by any future
compensation or income received by the Executive from any other source.  The
Company shall not have the right to offset against its obligations hereunder or
against any such damage award any amounts payable by the Executive to Company
for any reason.

                                   (e)       Provision of Benefits.  Should the
continuation of any benefits to be provided to the Executive following the
termination of the Executive’s employment hereunder be unavailable under the
Company’s benefit plans for any reason, the Company shall pay for the Executive
to receive such benefits under substantially similar plans from similar
third-party providers.

           6.      Dispute Relating To The Executive’s Termination Of Employment
For Good Reason.  If the Executive resigns her employment with the Company
alleging in good faith as the basis for such resignation any of the “Good
Reasons” specified in Section 5(a)(vi), and if the Company disputes the
Executive’s right to the payment under Section 5(c), the Company shall continue
to pay the Executive compensation (including, but not limited to, her Base
Salary) in effect at the date the Executive provided notice of such resignation,
and the Company shall continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive was then a
participant, until the earlier of (i) the date that all payments due and owing
under this Agreement have been paid, or (ii) the date the dispute is finally
resolved, either by mutual written agreement of the parties or by arbitration in
accordance with Section 8.  For the purposes of this Section, the Company shall
bear the burden of proving that the grounds for the Executive’s resignation do
not fall within the scope of Section 5(a)(vi), and there shall be a rebuttable
presumption that the Executive alleged such grounds in good faith.

           7.      Renewal.  If this Agreement has not terminated pursuant to
the provisions of Section 5, the Term shall be automatically renewed for
successive one-year periods commencing on each anniversary date of the original
Term, unless either party provides the other with written notice of its intent
to terminate the Agreement given not less than

-5-



--------------------------------------------------------------------------------


six (6) months prior to the end of the Term, or any renewals thereof as provided
for herein.

           8      Arbitration.  The Company and the Executive agree that any
controversy, dispute, or claim between them relating to or arising under this
Agreement or relating to or arising from the Executive’s hiring, employment, or
termination with the Company (including, without limitation, any claims for
harassment, discrimination, or retaliation under Title VII of the United States
Code, 29 U.S.C. § 2002e, et. seq., the Americans With Disabilities Act, the Age
Discrimination in Employment Act, or the California Fair Employment and Housing
Act, or any equivalent provision of the statutory or common law of any state),
shall be submitted to final and binding arbitration, to be held in the County of
Los Angeles in accordance with and pursuant to the rules of the American
Arbitration Association (“AAA”) then in force or any successor rules except as
set forth below.  The award of the arbitrator shall be final and binding upon
the parties and may be entered as a judgment in any California court of
competent jurisdiction, and the parties hereby consent to the jurisdiction of
the courts of the State of California.  The prevailing party in any arbitration
hereunder shall be entitled to an award of all reasonable fees and costs of
counsel incurred by such party in connection with such arbitration.

           9      Assignment.  This Agreement is personal in nature and neither
of the parties hereto shall, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.

           10.     Miscellaneous.

                           (a)     Entire Agreement; Modification.  This
Agreement contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise herein.  This Agreement supersedes any and all prior agreements,
written or oral, between the Executive and the Company.  No modification of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.

                           (b)      Severable Provisions.  The provisions of
this Agreement are severable and if any one or more provisions may be determined
to be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of the Agreement shall nevertheless be binding and enforceable.

                           (c)      Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of California.

-6-



--------------------------------------------------------------------------------


                           (d)      Notices.  All notices and other
communications under this Agreement shall be in writing and mailed, telecopied,
or delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party, at the following address (or to such other
address as such party may have specified by notice given to the other party
pursuant to this provision):

 

If to the Executive, to:

 

 

 

 

 

Ms. Heather U. Baines
1299 Ocean Avenue
Suite 200
Santa Monica, CA 90401
Telephone: (310) 393-1424
Facsimile: (310) 434-0100

 

 

 

 

 

 

 

 

 

 

 

 

If to the Company, to:

 

 

 

 

 

Anworth Mortgage Advisory Corporation
1299 Ocean Avenue
2nd Floor
 Santa Monica, CA 90401
Telephone:  (310) 393-0115
Facsimile:  (310) 434-0100
Attention:  President

 

 

 

All such notices and communications shall, when mailed, telecopied, or
delivered, be effective three days after deposit in the United States mail,
telecopied with confirmation of receipt, or delivered by hand to the addressee
or one day after delivery to the courier service.

                           (e)     Counterparts.  This Agreement may be executed
in more than one counterpart, each of which shall be deemed to be an original,
and all such counterparts together shall constitute one and the same instrument.

-7-



--------------------------------------------------------------------------------


                     IN WITNESS WHEREOF, this Employment Agreement is executed
as of the day and year first above written.

Executive

Anworth Mortgage Advisory Corporation

 

 

 

 

/s/ Heather U. Baines

 

--------------------------------------------------------------------------------

 

  By:

/s/ Lloyd McAdams

Heather U. Baines

 

--------------------------------------------------------------------------------

Name:  Lloyd McAdams

Title:    President, Chairman and CEO

 

 

 

-8-
